 In the MatterOf PRECISION CASTINGS COMP2 NY, INC.andNATIONALASSOCIATION OF DIE CASTING WORKERS, REGION No.5,AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1951.-Decided August 12, 1940Jurisdiction: casting manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; strike for recognition; contract no barto, where prior to execution Company had notice of petitioner's claim of repre-sentation and of charges filed alleging a violation of Section 8 (2) with respectto the contracting union and where said contract was executed after the petitionwas filed without proof that contracting union represented a majority; tempo-rary laid-off employees whose work is seasonal eligible to vote, employeesaccused of committing acts of violence and others of having been convicted ofviolating a temporary restraining order as to picketing, eligible to vote; requestof intervening union that it did not desire its name to appear upon the bal-lot in the event an election is held,granted;election necessary.Unit AppropriateforCollectiveBargaining:allproduction and maintenanceemployees, excluding watchmen. truck driver, timekeepers, clerical employees,working supervisors, and any employees occupying higher supervisory positions.Mr. Lowell Goerlieh,Mr. Edward Lamb,andMr. Edward Cheyfitz,of Toledo, Ohio, for the C. I. 0.Horan & Bell,by Mr. R. S. Horan, of Cleveland, Ohio, for theAssociation.Stanley & Smoyer, by Mr. Harry E. Smoyer,of Cleveland, Ohio, forthe Company.Mr. Leonard Lindquist,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 6, 1940, National Association of Die Casting Workers,Region No. 5, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., filed with the Regional Director for theEighth Region (Cleveland, Ohio), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Precision Castings Company, Inc., Lakewood, Ohio, hereincalled the Company, and requesting an investigation and certification26 N. L. R. B. No. 52528 PRECISION CASTINGS COMPANY, INC.529of representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 9, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 9, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. 0.and The Precision Employees Association, herein called the Associa-tion.Pursuant to the notice, a hearing was held at Cleveland, Ohio,from July 12 through July 18, 1940, before Max W. Johnstone, theTrial Examiner duly designated by the Board.At the hearing, theAssociation, claiming to represent employees directly affected by theinvestigation,moved that it be allowed to intervene.This motionwas granted by the Trial Examiner.The Company, the C. I. 0., and the Association were representedby counsel, and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.During the hearing, the Association filed written "charges" withthe Trial Examiner that by threats and other acts of intimidationengaged in while the hearing was in progress, the C. I. 0. discouragedcertain employees from testifying as witnesses for the Association.Upon request of the Association, the Trial Examiner granted sub-poenas for the employees against whom the alleged acts of intimida-tion were directed to appear as witnesses, and after certain of thesubpoenaed employees had testified as to this matter, the C. I. 0.moved that the "charges" by the Association be dismissed. Itappears clearly that two of the C. I. 0. representatives made threatsand disparaging remarks to certain of the witnesses, and that thisimproper conduct was condoned by counsel for the C. I. 0.Whilewe regard the actions of the C. I. 0. representatives, herein com-plained of, as without excuse or justification, there is no showingthat the Association was thereby prejudiced in presenting its side ofthe case.In view of the serious necessity for a determination ofrepresentatives, discussed below, we therefore are of the opinion thatwe should proceed to a determination of the merits of this case irre-spective of the improper conduct of the C. I. 0. representatives. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 31, 1940, the C. I. 0., the Association, and the Companyfiled briefs which we have considered.Pursuant to notice, a hearingfor the purpose of oral argument was held before the Board, August1, 1940, at Washington, D. C.The C. I. 0., the Association, and theCompany appeared by counsel; all participated in the hearing.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a New York corporation with factories located atFayettesville and Syracuse, New York, and Lakewood, Ohio, isengaged in the manufacture and, sale of castings.The principal rawmaterials used by the Company are aluminum and zinc, approximatelyall of which are obtained from sources outside the States of New Yorkand Ohio.During 1939 the Company shipped finished productsfrom its plants in the amount of $850,000, approximately 30 per centof which represented shipments into States other than New York andOhio.II.THE ORGANIZATIONS INVOLVEDNational Association of Die CastingWorkers,Region No. ' 5,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company atits Lakewood, Ohio, plant.The Precision Employees Association is, a labor organization ad-mitting to membership all factory employees of the Company, exclud-ing foremen having the power to hire, discharge, or otherwise discipline,at its Lakewood, Ohio, plant.III.THE QUESTION CONCERNING REPRESENTATIONAbout November 1, 1939, the C. I. 0., which had been organizingthe Company's employees at its Lakewood plant since the spring of1939, requested the Company to recognize it as exclusive bargainingagent,, and on November 7 it filed a petition for investigation andcertification under Section 9- (c) of the Act.The Association beganorganizing the Company's employees at its Lakewood plant in Novem-ber 1939, and during the same month also requested that the Companyrecognize it as exclusive bargaining agent.At a conference heldbetween the Company, the C. I. 0., and the Board's agents onNovember 18, 1939, the Company suggested that a consent electionbe held with bothunions onthe ballot.The C. I. 0., however, wouldnot agree to such an election since it already had filed charges with theBoard, alleging that the Company had dominated and interfered withthe formation and administration of, and contributed support to, theAssociation in violation of Section 8 (2) ofthe Act. PRECISIONCASTINGS COMPANY, INC.,531Another conference between the C. I. 0., the Company, and theagents of the Board was held on November 22, 1939, and at that timethe Company was willing to agree to an election with only the C. I. O.on the ballot, providing that the election, would be held on November25, and that the Association also would consent thereto.The C: I. O.,refused to agree on the November 25 date and demanded that theelection be held on December 4.The parties failed to reach an agree-ment as to a date on which the election might be held, and the negotia-tions as to the consent election ended when the Company refused toissue a neutrality notice to its employees.On November 25 theCompany negotiated a draft contract with the Association, recognizingit as,exclusive bargaining agent and providing, among other things, forincreasedwages, regulations of hours, and seniority rules.'Thecontract thereafter was signed by 128 employees, constituting amajority, and then was executed by the Company. Such signaturesof the 128 employees constituted the only proof of employee adherenceto the Association that was submitted to the Company.The contractisdated November 25, 1939, and is to remain,in effect for 1 year,'subject to a renewal clause.The C. I. O. withdrew its petition of November 7 in the latter partof 1939, and upon charges that it had filed with the Board, an amendedcomplaint, dated March 6, 1940, was issued against the Company,alleging violations of Sections 8 (1), (2), and (3) of,the Act.A hearing,as to this matter was held from March 1.1 through April 3, 1940, andat the date of the present proceeding, no intermediate report had beenissued.On June 25, 1940, the C. I. O. called a strike at the Company'sLakewood plant, and upon the Company refusing to meet with theC. I. O. for purposes of hearing its demands, one of which was that itbe recognized as exclusive bargaining agent, the C. I. O. on July 6filed its petition herein, requesting an investigation and, certificationof representatives.During the strike, which lasted until July 15,when, most of the employees involved applied for reinstatement, theoperations of the Company were substantially curtailed.The Company contends that the validity of its contract with theAssociation, which is in issue in the unfair labor practice hearing abovereferred to, must first be determined before the instant case may goforward.The Company asserts that many employees who went onstrike had signed the contract, one of the clauses of which providesthat "An Employee shall lose his seniority . . . (2) If he remainsIThe evidence considered above concerning events occurring prior to November 25, the date of the con-tract,is for the most part taken from certain testimony and exhibits admitted in the unfair labor practiceproceeding of March 11 through April 3, 1940, wherein the same parties here participating were also involvedand which testimony and exhibits on being offered by the Company in the present proceeding were rejectedby the Trial Examiner.We think this rejected testimony and exhibits are material to a determination ofthe issues in this proceeding,and they are hereby admitted in evidence 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDaway from his work for three days or longer without justifiable causeand without notifying the Employer of his intended absence. (3) Ifhe voluntarily leaves the employ of the employer."The Companydoes not seriously contend, however, that the employees who signedthis contract and thereafter went on strike, are no longer employees of .the Company within the meaning of the Act, which specifically statesthat "The term `employee' shall include . . . any individual whosework has ceased as a consequence of, or in connection with any currentlabor dispute."For the following reasons, among others, we further conclude thatthe contract executed between the Company and the Association onNovember 25, 1939, constitutes no bar to the present proceedings:(1) the contract was entered into after the C. I. 0. had filed a petitionfor investigation and certification under Section 9 (c) of the Act; (2)prior to the execution of the contract, the Company had notice thatthe C. I. 0. claimed to have been designated by a majority of the Com-pany's employees as their sole bargaining agent; (3) since the onlyproof of employee adherence to the Association at the date the con-tract was entered into is the employee signatures to the contract afterit had been drawn up, the record does not clearly establish that theAssociation was the chosen majority representative at that date; and(4)prior to the execution of the contract, the Company had noticethat the C. I. 0. had filed charges with the Board alleging that theCompany had dominated and interfered with the formation andadministration of the Association, and had contributed support to it,in violation of Section 8 (2) of the Act.The C. I. 0. asserts that it represented a majority of the employeesin the appropriate unit.There was introduced in evidence a writtenstatement by the Regional Director reporting that the C. I. 0. hadsubmitted to him 164 signed application cards, most of which weredated between August 1939 and July 1940; and that the signatures on105 of these cards appeared to be genuine and original and werenames appearing on the Company's seniority list.The Companynormally employs about 180 persons in all at the Lakewood plant.The C. I. 0. also submitted to the Regional Director 81 signed cardsfor the most part containing duplicate signatures of names appearingon the application cards, wherein the signers thereof disavowed anyauthorization they may have granted to the Association to representthem for purposes of collective bargaining.The Regional Director also reported that the Association hadsubmitted to him 143 signed authorization cards, none of which weredated, but an Association representative stated that all the cardswere signed in the latter part of 1939; that the signatures on thesecards appeared to be genuine, original signatures; and that 134 of the323429-42-vol. 26-37 PRECISION CASTINGS COMPANY,533signatureswere names appearing on the Company's seniority list.In addition, the report stated that 56 of the 81 disavowal, cards pre-sented by the C. I. O. bore the names of persons whose signatures,.also appeared on the Association cards.We find that a question has arisen concerning representation, ofthe employees of the Company.IV.THE EFFECT OF THE QUESTIONCONCERNING REPRESENTATION UPON,COMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead. to labor disputes burdening and obstructing com-merce and the free flow of commerce.°V. THE APPROPRIATE UNITAt the hearing the C. I. O. contended that all production employeesof the Company, excluding supervisors, watchmen, truck driver,timekeepers, and clerical and maintenance employees, constituted aunit appropriate for the purposes of collective bargaining.- .TheAssociation and the Company requested a unit consisting of all hourlyand piece-work employees, excluding foremen having power to hire,discharge, or otherwise discipline, or to determine rates of pay.The Company employs approximately 8 maintenance employees atitsLakewood plant.They work largely as millwrights in keepingthe plant and machinery in repair, and are paid on an hourly basis,as are several production workers.One of the maintenance workerswas admitted to membership in the C. I. 0.; others of them havejoined the Association.The Association and the Company desirethat the maintenance employees be included in the unit, and theC. I. O. objects to their inclusion largely on the basis that theseemployees are,"opposed to legitimate trade unionism." In its peti-tion of November 7, 1939, referred to above, the C. I. O. requestedthat maintenance workers be included in the unit.We shall includemaintenance employees in the appropriate unit.The Association and the Company request, and the C. I. O. opposes,the inclusion of John Hembly in the appropriate unit.Hemblymeasures the dimensions of the finished castings to determine theirsize.We think that Hembly's work is a part of the production process,and we shall include him in the appropriate unit.- - --William S. Grant is employed in the stock room.His dutiesonsistof handing out materials to the employees, and keeping arecord of supplies.The Association and the Company request his323429-42-vol. 26--35 534.DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclusion in the;unit,'andjthe'C.^I. 0., whileyobjecting to his inclusion;offers no substantial reason to support its, contention.).We 'think' itclear that the nature of the work performed by Grant does not resultinhis having any interests or problems different from ordinary,production or maintenance workers.We shall include Grant' in theappropriate unit.,.,Clyde Luke, employed in the shipping room in packing castingsand keeping a record of shipments, is desired to be included in the'unit by the Company and the Association, and the C. I. 0. does notoppose his inclusion.We shall include Luke in the appropriate unit.The C. I. 0. further asserts that A. W.. Warren, Harry Kirk, andJoseph Farbarik, Sr., employed as watchmen;. Clarence Decker, ,Arthur Seith, employed as timekeepers,' Mary, Sliwa,, essentially atimekeeper employed in compiling production returns, for the-pay;-rollrecords; and Jack Combs, Joseph Farbarik, Jr., Ted Kaput, JosephToczek, Nelson Stephan, George Searle, Walter Lewicki, Julian Barry,and John Beltz, employed as working supervisors,' should be excludedfrom the unit, while the Association and the Company desire theirinclusion.As, to the employees classified as working supervisors,A. D. Weigolt, the plant superintendent, testified,,We have a number of employees which act in the capacity ofsupervisors part time, to the extent that they will hand out work'to that particular group in any one department and keep trackof production and also instruct the particular group ' in anyoperation in the department, and in general act as 'assistant''foremen in that capacity and put in the balance of -the time on,production labor.I'... -Weigolt continued, "they (the working supervisors) have the right to'fsuggestincreasesin wages," and "they would be in a position to know,'whether the work was done 'right."Mary Sliwa, secretary of theAssociation, described several of these working supervisors as beingin "charge" of various departments.'Whereone unionin a case such as this desires ;to 'exclude employees 'of the above classifications from a unit composed of production 'andmaintenance employees and another does not, it has been the practice'of the Board to exclude them,unless somespecial reason `appears' fortheir inclusion.'No such reason appears in the record as to the employees listed in the above paragraph.the appropriate unit.2During the strike, several of these working supervisors signed cards applying for membership;in, theC I. 0. Subsequently,however, theC I 0 decidedthat these employees were not eligible for member-ship, and action was taken to remove their cards from its files.13Watchmen excludedMatter of The Peoples Gas Light and Coke Company and Chicago By-ProductCokeCompanyandUnitedMine Workers of America, District50, Affiliatedwiththe Congress of IndustrialOrgani-(Footnote 3 continued on following page.) i.PRECISION, CASTINGS COMPANY, INC.535JohnBiss;, vice president, of, the C. I. 0., testified that he had re-ceived reports that Molley Wessel, employed in the filing department,had ,been promoted to forelady in place of Mary Mulqueen, and it wascontended, therefore, that Wessel should be excluded from the unit.Weigolt, however, testified that Wessel had not taken over the dutiesof, Forelady Mulqueen, and that the latter had merely decided not toincludeWessel in the unit.In view of the circumstances noted above, existing at the time thatthe Company and the Association entered into their contract of No-vemberi25, 1939, we can give no weight to the contention of the Asso-ciation., and the Company that, the unit fixed in that contract shouldcontrol our -determination of the unit in the present proceedings.We find that all production and maintenance employees of theCompany at its Lakewood plant, excluding watchmen, truck driver,timekeepers, clerical employees, working supervisors, and any em-ployees occupying higher supervisory positions, constitute a unitappropriate for 'purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and will otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIni Section III, above, we have noted the conflicting claims of thetwo labor organizations as to majority representation in the appro-priate unit:We find that the question concerning representationwhich has arisen can best be'resolved by an election by secret ballot,and we shall'direct the holding of such an election.At the hearing, the C: I. 0. asserted that if an election was to beheld, eligibility to.vote should be determined by the pay roll of June22, 1940, the last pay-roll period previous to the strike.The Associa-tion and the Company did not oppose adoption of this date.At thetime 'of the:hearing the plant had not resumed normal operations,although picketing had been. discontinued and most of the strikingemployees had applied for reinstatement.We shall adopt the pay-(Footnote3 -Continuedfrom previous page )zations, 15 N L. R B 1024;Matter of Plankington Packing CompanyandPacking House Workers OrganizingCommitteeonBehalfof Local681of the United Packing House Workers of America,5 N L R.B. 813Truckdrivers exeludedof PayneFurnace and Supply Co.,Incand StoveMounters International Union ofNorth AmericaLocal A o. 98,AFL,21N L. RB.797;Matterof Blue DiamondCorporation,Ltd.andInter-national Longshoremen's and Warehousemen'sUnion,Local 1-26,18 N.L. R. B 730 Timekeepers excludedMatter of American Radiator Company(Bond Plant and Terminal Plant)andAmalgamated Association ofIron,Steel &Tin Workers,Lodges1199and 1629,7 N. L. R B 452,Matter of AtlanticBasinIronWorks andIndustrial Union of Marine and Shipbuilding Workers of America, LocalNo. 13,5N. L.R. B 402. Super-visors excluded:Matter of JonesLumber CompanyandLumber and Sawmill Workers Union,Local No.£877, chartered by United Brotherhood of Carpenters and Joinersof America,Affiliatedwith the American Federa-lion ofLabor,12 N. L. R B 209,Matter of Alabama By-Produts Corporation,CokeOvenDivisionand District60,UnitedMine Workers of America(C. 1.0), 13 N. L. R.B. 427. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period for the week ending June 22 for determining the eligibilityto vote.The record discloses that during the summer months the Company'sbusiness declines and, consequently, that some of its employees arelaid off during that period.There was -introduced in evidence a listof about 40 employees, all of whom had been laid off between Apriland June 1940, and who had been in the employ of the Company forperiods ranging from 4 weeks to 3 years.Weigolt testified that asbusiness increased in the fall, each of these employees would be re-hired on a seniority basis.The C. I. 0. contends that these laid-offemployees should not be entitled to vote in any election, while theCompany and the Association take the opposite position.Althoughthe work of these laid-off employees is seasonal, it is evident that theyhave an interest in conditions of employment which might be agreedupon during the year even though not employed at the.particulartime the agreements are made.4That interest entitles them to avoice in the determination of representatives, and we, therefore, shallconsider these temporarily laid-off employees as eligible to vote in the.election.Although the Company presented evidence that certain employeeshad been convicted of violating a temporary restraining order as to,picketing in the Court of Common Pleas, which conviction was beingappealed at the date of the hearing, and also accused other employees,none of which had been so convicted, of committing acts of violence,'it did not contend that by reason of-the acts complained of, the em-ployer-employee relationship as to the employees in question therebyhad automatically terminated, nor that the employees had been dis-charged.In view of the circumstances, we conclude that none of theemployees involved in the acts above mentioned have lost theiremployee status, and we deem them entitled to participate in thevoting...We find that those eligible to vote in the election should be employ-ees in the appropriate unit who were employed by the Company duringthe week ending June 22, 1940, including employees who did notwork during such pay-roll period because they were ill, on leave, oron vacation, and employees who were then or shall have since beentemporarily laid off, but excluding those who shall have since quitor been discharged for cause.At the hearing the Association advised that if an election washeld, it did not desire to have its name appear upon the ballot.Ac-,4CfMatter of National Distillers Products CoandUnited DistilleryWorkersof N A, Local No 484, Affili-ated with Committee for Industrial Organization,5 N L R B 862sDuring the bearing the Company requested that subpoenas be issued for two policemen to appear atthe hearing and testify as to events occurring on the picket lines during the strikeThis request was refusedby the Trial Examiner on the ground,among others, that picketing had been discontinuedWe herebyaffirm this ruling. PRECISIONCASTINGS COMPANY,INC.537cordingly, the name of the Association shall be omitted from theballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Precision Castings Company, Inc., Lake-wood, Ohio, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Companyat its Lakewood, Ohio, plant, excluding watchmen, truck driver, time-keepers, clerical employees, working supervisors, and any employeesoccupying higher supervisory positions, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by theBoard to ascertain representatives for the purposes of collectivebargaining with Precision Castings Company, Inc., Lakewood, Ohio,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date, of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in the matter as agent for'the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among all production and maintenanceemployees of the Company at its Lakewood, Ohio, plant who wereemployed during the week ending June 22, 1940, including employeeswho did not work during that period because they were ill, on leave,or on vacation, and employees who were then and shall have since beentemporarily laid off, but excluding watchmen, truck driver, timekeepers,clerical employees, working supervisors, and any employees occupyinghigher supervisory positions, and those who shall have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by National Association of Die Casting Workers,Region No. 5, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.WM. M. LEISERSON,dissenting:I dissent from the foregoing Decision and Direction of Election.